

	

		II

		109th CONGRESS

		1st Session

		S. 861

		IN THE SENATE OF THE UNITED STATES

		

			April 20, 2005

			Mr. Isakson (for himself

			 and Mr. Rockefeller) introduced the

			 following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To amend the Internal Revenue Code of 1986

		  to provide transition funding rules for certain plans electing to cease future

		  benefit accruals, and for other purposes.

	

	

		1.Short titleThis Act may be cited as the

			 Employee Pension Preservation Act of

			 2005.

		2.Transition funding

			 rules for certain plans that are amended to cease future benefit

			 accruals

			(a)Amendment of

			 1986 CodeSection 412 of the

			 Internal Revenue Code of 1986 is amended by adding at the end the following new

			 subsection:

				

					(o)Transition

				funding standards for certain plans that are amended to permanently cease

				future benefit accruals

						(1)In

				generalNotwithstanding any

				other provision of this section, if an eligible plan elects to have this

				subsection apply—

							(A)the plan shall maintain a transition

				funding standard account for each applicable plan year,

							(B)the accumulated funding deficiency of the

				plan for any applicable plan year for purposes of this section and section 4971

				shall be determined by using the transition funding standard account rather

				than the funding standard account used without regard to this subsection,

				and

							(C)except as provided in paragraph (6), the

				transition funding standard account shall be credited and charged solely as

				provided in this subsection and without regard to the requirements of

				subsection (b), (d), (e), (f), (g), or (l).

							(2)Eligible

				planFor purposes of this

				subsection—

							(A)In

				generalThe term

				eligible plan means a plan (other than multiemployer plan) to

				which this section applies—

								(i)which is sponsored by an applicable

				employer (as defined in subsection (l)(12)(C)(i)), and

								(ii)with respect to which the requirements of

				subparagraphs (B) and (C) are met.

								(B)Accrual

				restrictionsThe requirements

				of this subparagraph are met if, effective as of the first day of the first

				applicable plan year and at all times thereafter, the plan provides that,

				except to the extent required under section 401(a) or as provided in paragraph

				(4)(C), a participant will not receive any credit for any purpose under the

				plan for service with, or for compensation earned from, the employer (or any

				member of the employer’s controlled group (within the meaning of subsection

				(1)(8)(C))) on or after such first day.

							(C)Restriction on

				amendments increasing liabilitiesThe requirements of this subparagraph are

				met if, at any time during the period beginning on the date of the enactment of

				this subsection and ending on the day before the first day of the first

				applicable plan year, no amendment to the plan has been adopted which increases

				the liabilities of the plan by reason of any increase in benefits, any change

				in the accrual of benefits, or any change in the rate at which benefits become

				nonforfeitable under the plan. This subparagraph shall not apply to any plan

				amendment described in clause (i) or (ii) of subsection (l)(12)(B).

							(3)Elections and

				related terms

							(A)In

				generalA plan sponsor shall

				make the election under paragraph (1) at such time and in such manner as the

				Secretary may prescribe. Such election, once made, is irrevocable without the

				consent of the Secretary.

							(B)Years for which

				election made

								(i)In

				generalThe plan sponsor may

				select the first plan year to which the election under paragraph (1) applies

				from among plan years ending after the date of the election. The election shall

				apply to such plan year and all subsequent years.

								(ii)Election of

				new plan yearThe plan

				sponsor may specify a new plan year in the election under paragraph (1) and the

				plan year of the plan may be changed to such new plan year without the approval

				of the Secretary.

								(C)Applicable plan

				yearThe term

				applicable plan year means each plan year to which the election

				under paragraph (1) applies under subparagraph (A).

							(4)Charges to the

				account

							(A)In

				generalIn the case of any

				applicable plan year during the amortization period, the transition funding

				standard account shall be charged with the amount necessary to amortize the

				unfunded liability of the plan, determined as of the first day of the plan

				year, in equal annual installments (until fully amortized) over the remainder

				of the amortization period. Such charge shall be separately determined for each

				applicable plan year.

							(B)Years after

				amortization periodIn the

				case of an applicable plan year beginning after the amortization period, the

				transition funding standard account shall be charged with the unfunded

				liability determined as of the first day of the plan year.

							(C)Current funding

				of otherwise prohibited creditsNotwithstanding paragraph (2)(C), a plan

				may provide credit for any applicable plan year which is otherwise prohibited

				under such paragraph, but the transition funding standard account for the plan

				year shall be charged with the entire amount of the expected increase in

				unfunded accrued liability (determined under the unit credit funding method)

				due to benefits accruing during the plan year which are attributable to such

				credit.

							(D)DefinitionsFor purposes of this subsection—

								(i)Unfunded

				liabilityThe term

				unfunded liability means the unfunded accrued liability under the

				plan, determined under the unit credit funding method.

								(ii)Amortization

				periodThe term

				amortization period means the 25-plan year period beginning with

				the first applicable plan year.

								(5)Credit to

				accountThe transition

				funding standard account for any applicable plan year shall be credited with

				the amount considered contributed by the employer to or under the plan for the

				plan year.

						(6)Other rules

				relating to transition funding standard accountIn the case of any transition funding

				standard account—

							(A)the provisions of subsection (c) (other

				than paragraph (7)) shall apply,

							(B)interest on underpayments, if any, shall be

				charged at the rate determined under subsection (b),

							(C)in determining credits and charges to the

				transition funding standard account for the first applicable plan year, all

				existing amortization bases and any credit balances shall be reduced to zero,

				and

							(D)in determining credits and charges to the

				transition funding standard account for any applicable plan year, the value of

				plan assets shall be equal to their fair market

				value.

							

			(b)Amendment of

			 Employee Retirement Income Security Act of

			 1974Section 302

			 of the Employee Retirement Income Security Act

			 of 1974 is amended by adding at the end the following new

			 subsection:

				

					(i)Transition

				funding standards for certain plans that are amended to permanently cease

				future benefit accruals

						(1)In

				generalNotwithstanding any

				other provision of this section, if an eligible plan elects to have this

				subsection apply—

							(A)the plan shall maintain a transition

				funding standard account for each applicable plan year,

							(B)the accumulated funding deficiency of the

				plan for any applicable plan year for purposes of this section and section 4971

				of the Internal Revenue Code of 1986 shall be determined by using the

				transition funding standard account rather than the funding standard account

				used without regard to this subsection, and

							(C)except as provided in paragraph (6), the

				transition funding standard account shall be credited and charged solely as

				provided in this subsection and without regard to the requirements of

				subsection (b) or (d) of this section or section 303, 304, 305, 306, or

				307.

							(2)Eligible

				planFor purposes of this

				subsection—

							(A)In

				generalThe term

				eligible plan means a plan (other than multiemployer plan) to

				which this section applies—

								(i)which is sponsored by an applicable

				employer (as defined in subsection (d)(12)(C)(i)), and

								(ii)with respect to which the requirements of

				subparagraphs (B) and (C) are met.

								(B)Accrual

				restrictionsThe requirements

				of this subparagraph are met if, effective as of the first day of the first

				applicable plan year and at all times thereafter, the plan provides that,

				except to the extent required under part 2 or as provided in paragraph (4)(C),

				a participant will not receive any credit for any purpose under the plan for

				service with, or for compensation earned from, the employer (or any member of

				the employer’s controlled group (within the meaning of subsection (d)(8)(C)))

				on or after such first day.

							(C)Restriction on

				amendments increasing liabilitiesThe requirements of this subparagraph are

				met if, at any time during the period beginning on the date of the enactment of

				this subsection and ending on the day before the first day of the first

				applicable plan year, no amendment to the plan has been adopted which increases

				the liabilities of the plan by reason of any increase in benefits, any change

				in the accrual of benefits, or any change in the rate at which benefits become

				nonforfeitable under the plan. This subparagraph shall not apply to any plan

				amendment described in clause (i) or (ii) of subsection (d)(12)(B).

							(3)Elections and

				related terms

							(A)In

				generalA plan sponsor shall

				make the election under paragraph (1) at such time and in such manner as the

				Secretary may prescribe. Such election, once made, is irrevocable without the

				consent of the Secretary of the Treasury.

							(B)Years for which

				election made

								(i)In

				generalThe plan sponsor may

				select the first plan year to which the election under paragraph (1) applies

				from among plan years ending after the date of the election. The election shall

				apply to such plan year and all subsequent years.

								(ii)Election of

				new plan yearThe plan

				sponsor may specify a new plan year in the election under paragraph (1) and the

				plan year of the plan may be changed to such new plan year without the approval

				of the Secretary of the Treasury.

								(C)Applicable plan

				yearFor purposes of this

				subsection, the term applicable plan year means each plan year to

				which the election under paragraph (1) applies under subparagraph (A).

							(4)Charges to the

				account

							(A)In

				generalIn the case of any

				applicable plan year during the amortization period, the transition funding

				standard account shall be charged with the amount necessary to amortize the

				unfunded liability of the plan, determined as of the first day of the plan

				year, in equal annual installments (until fully amortized) over the remainder

				of the amortization period. Such charge shall be separately determined for each

				applicable plan year.

							(B)Years after

				amortization periodIn the

				case of an applicable plan year beginning after the amortization period, the

				transition funding standard account shall be charged with the unfunded

				liability determined as of the first day of the plan year.

							(C)Current funding

				of otherwise prohibited creditsNotwithstanding paragraph (2)(C), a plan

				may provide credit for any applicable plan year which is otherwise prohibited

				under such paragraph, but the transition funding standard account for the plan

				year shall be charged with the entire amount of the expected increase in

				unfunded accrued liability (determined under the unit credit funding method)

				due to benefits accruing during the plan year which are attributable to such

				credit.

							(D)DefinitionsFor purposes of this subsection—

								(i)Unfunded

				liabilityThe term

				unfunded liability means the unfunded accrued liability under the

				plan, determined under the unit credit funding method.

								(ii)Amortization

				periodThe term

				amortization period means the 25-plan year period beginning with

				the first applicable plan year.

								(5)Credit to

				accountThe transition

				funding standard account for any applicable plan year shall be credited with

				the amount considered contributed by the employer to or under the plan for the

				plan year.

						(6)Other rules

				relating to transition funding standard accountIn the case of any transition funding

				standard account—

							(A)the provisions of subsection (c) (other

				than paragraph (7)) shall apply,

							(B)interest on underpayments, if any, shall be

				charged at the rate determined under subsection (b),

							(C)in determining credits and charges to the

				transition funding standard account for the first applicable plan year, all

				existing amortization bases and any credit balances shall be reduced to zero,

				and

							(D)in determining credits and charges to the

				transition funding standard account for any applicable plan year, the value of

				plan assets shall be equal to their fair market

				value.

							.

			(c)Amendment to

			 qualification rulesSection

			 401(a) of the Internal Revenue Code of 1986 is amended by inserting after

			 paragraph (34) the following new paragraph:

				

					(35)Successor

				plans to certain plansIf a

				plan to which section 412(o) applies is maintained by an employer that

				establishes or maintains 1 or more other defined benefit plans, and such other

				plans in combination provide benefit accruals to any substantial number of

				successor employees, the Secretary may, in the Secretary's discretion,

				determine that any trust of which any other such plan is a part does not

				constitute a qualified trust under this subsection unless all benefit

				obligations of the plan to which section 412(o) applies have been satisfied.

				For purposes of this paragraph, the term successor employee means

				any employee who is or was covered by the plan to which section 412(o) applies

				and any employee who performs substantially the same type of work with respect

				to the same business operations as an employee covered by such

				plan.

					

			(d)PBGC liability

			 limitedSection 4022(b) of

			 the Employee Retirement Income Security Act of

			 1974 is amended by adding at the end the following new

			 paragraph:

				

					(8)For any plan that terminates at a time when

				the special funding requirements under section 302(i) and section 412(o) of the

				Internal Revenue Code of 1986 apply to such plan, paragraphs (1), (3), and (7)

				shall be applied as if the plan had terminated on the first day of the first

				applicable plan year described in such

				sections.

					

			(e)Limitation on

			 deductions under certain plans

				(1)Special

			 rulesSection 404(a)(1)(D) of

			 the Internal Revenue Code of 1986 is amended by adding at the end the following

			 new clause:

					

						(v)Plans to which

				section 412(o) appliesIn the

				case of a plan to which section 412(o) applies, the maximum amount deductible

				under the limitations of this paragraph shall be the amount paid into such plan

				for such plan year.

						

				(2)Combined

			 plansSection 404(a)(7)(C) of

			 the Internal Revenue Code of 1986 is amended by adding at the end the following

			 new clause:

					

						(iii)Plans to

				which section 412(o) appliesContributions to a plan to which section

				412(o) applies shall be disregarded in applying this

				paragraph.

						

				(f)NoticeIn the case of a plan amendment adopted in

			 order to comply with section 412(o)(2)(B) of the Internal Revenue Code of 1986

			 and with section 302(i)(2)(B) of the Employee

			 Retirement Income Security Act of 1974, any notice required under

			 section 4980F(e) of such Code or section 204(h) of such Act shall be subject to

			 the timing rules applicable to multiemployer plans under Treasury Regulation

			 section 54.4980F–1 Q/A–9 (or any successor provision). This subsection shall

			 not apply to any plan unless such plan is—

				(1)described in section 412(o) of such Code

			 and section 302(i) of such Act, and

				(2)maintained pursuant to one or more

			 collective bargaining agreements between employee representatives and one or

			 more employers.

				(g)Effective

			 dateThe amendments made by

			 this section shall apply to plan years ending after the date of the enactment

			 of this Act.

			

